On September 20, 1924, plaintiff in error filed his petition in error in this court seeking a reversal of an order *Page 253 
of the district court of Oklahoma county, wherein the said district court presumably vacated a temporary injunction attached to the petition in error. There is no final judgment included among the various papers attached thereto. There is no transcript of the evidence or the pleadings. There are some original papers, apparently taken from the files of the district court, but there is nothing that approaches the case-made or transcript.
Section 783. Comp. Stat. 1921, provides that in all actions instituted by petition in error, plaintiff in error shall attach to and file with the petition in error the original case-made or a certified transcript of the record. This not having been done, this court had no jurisdiction of this proceeding.
The appeal will therefore be dismissed.
McNEILL, C.J., and JOHNSON, BRANSON, and GORDON, JJ., concur.